368 S.E.2d 607 (1988)
STATE of North Carolina
v.
Gerald Wayne BEAVER.
No. 383A87.
Supreme Court of North Carolina.
June 2, 1988.
*608 Lacy H. Thornburg, Atty. Gen. by Norma S. Harrell, Asst. Atty. Gen., Raleigh, for the State.
Malcolm Ray Hunter, Jr., Appellate Defender by David W. Dorey, Asst. Appellate Defender, Raleigh, for defendant-appellant.
WEBB, Justice.
The defendant's only assignment of error is to what he contends is the court's coercion of the jury into reaching a verdict. He says this was done by the questions and comments of the court to the jury. The question of a court's coercion of a jury to reach a verdict has been considered in several cases. See State v. Forrest, 321 N.C. 186, 362 S.E.2d 252 (1987); State v. Bussey, 321 N.C. 92, 361 S.E.2d 564 (1987); State v. Fowler, 312 N.C. 304, 322 S.E.2d 389 (1984); and State v. Yarborough, 64 N.C.App. 500, 307 S.E.2d 794 (1983). The rule from these cases is that the totality of circumstances will be considered in determining whether the jury's verdict was coerced. An inquiry as to a division, without asking which votes were for conviction or acquittal, is not inherently coercive. Without more, it is not a violation of the defendant's right to a jury trial. Some of the factors considered in the above cases in judging the totality of circumstances are whether the court conveyed an impression to the jury that it was irritated with them for not reaching a verdict, whether the court intimated to the jury that it would hold them until they reached a verdict, and whether the court told the jury a retrial would burden the court system if the jury did not reach a verdict. In this case the record shows the court was at all times polite to the jury; it did not intimate it would be displeased with them if the jury failed to reach a verdict; it did not threaten to hold them on the jury for any length of time if they did not reach a verdict; and it did not tell them a retrial would be a burden on the court system. We cannot hold, considering the totality of *609 the circumstances, that the court's actions coerced a verdict from the jury.
The defendant contends that the length of time the jury deliberated relative to the length of the trial, the fact that the jury was repeatedly called upon to report its progress in open court, and the deliberations well into the weekend, go to show the jury was coerced. He says that when these factors are added to the fact that one juror had resisted the will of the majority for an extended period of time and was put in a difficult position when the division was announced, it shows there was coercion and there must be a new trial. We have no way of knowing how long the division had been eleven to one and we cannot say that one juror had held out for any length of time. The fact that the jury deliberated for a considerable length of time and into the weekend does not show the court coerced a verdict. The court made several inquiries of the jury because the jury took as much time as it did in the deliberations. The number of inquiries does not show there was coercion.
NO ERROR.